Citation Nr: 1810792	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right leg disability, claimed as pain and numbness, to include a neurological disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to February 1971, and September 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in July 2014. A transcript is of record.

The Board previously considered this matter in February 2015, and August 2017.  The matter has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, service treatment records have been associated with the file, and the Veteran was afforded the opportunity to attend a VA examination. However, a report from October 2017 shows that the Veteran cancelled his examination. See 10/18/2017, Web/HTML Documents. As the Veteran responded to cancel the examination, this indicates that he received proper notice of the VA examination. 

Moreover, the Board is satisfied that another examination is not required to adjudicate this appeal. First, as just discussed above, the Veteran declined to appear for or reschedule his most recent examination.  When a Veteran fails to appear for an examination, the claim will either be rated on the evidence of record or denied, depending on the circumstances. See 38 C.F.R. § 3.655(b). Next, his representative did not ask for another examination in the January 2018 informal hearing presentation. See 1/10/2018, Appellate Brief.  Finally, after the issuance of a supplement statement of the case (SSOC), the Veteran, through his representative, waived the 30-day waiting period in order to forward the case to the Board. See 10/18/2017, Due Process Waiver. The Veteran's decision to cancel the examination, along with his waiver, leads the Board to conclude that he does not want another examination and waives his right to one. The Board has carefully reviewed the record and determines there is no additional development needed for the issue decided herein. 

FINDING OF FACT

The weight of the competent and probative evidence is against finding that the Veteran's current right leg disability, to include a neurological disability, was incurred in his active service. 


CONCLUSION OF LAW

The criteria for service connection for a right leg disability, claimed as pain and numbness, to include a neurological disability, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but it is not required to provide assistance to a claimant if there is not a reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran and his representative have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 


Legal Analysis and Criteria 

Service Connection

The Veteran contends that his right leg disability, claimed as pain and numbness, to include a neurological disability, is related to his right thigh muscle strain, or in the alternative, from exposure to hazardous chemicals in service. See 3/23/2011, VA 21-4138; 5/16/2011, VA 21-526, at p. 3. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

The Veteran has a current diagnosis for a right leg disability. In a December 2004 VA examination, the examiner noted that he had recurrent right distal thigh paresthesia. See 12/16/2004, VA Examination, at p. 1. The examiner in the July 2015 examination also provided a meralgia paresthetica diagnosis. See 7/11/2015, C&P Examination, at p. 6. 

The Veteran is competent to report symptoms. Jandreau, 492 F.3d at 1372. He reported that he strained his right leg while performing swimming exercises during service. See 7/8/2011, VA Examination, at p. 5. Additionally, he has had intermittent leg pain and numbness since his muscle strain. Id. 

The Board finds credible the Veteran's reports as to his right leg pain and numbness. Specifically, he asserts that his leg has been bothering him ever since his muscle strain in service. See 9/15/2014, Hearing Transcript, at p. 14. Moreover, there is an individual sick slip from when the Veteran was in service documenting right calf area pain from April 12, 1991. See 3/23/2011, Correspondence. 

Further regarding the lay statements as to symptomatology, the Board notes that continuity of symptoms alone can only satisfy the nexus requirement if the claimed disability is a chronic disability under 38 C.F.R. § 3.309(a), which meralgia paresthetica is not. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Therefore, nexus evidence is required to establish service connection in this case. In this regard, as a layperson, the Veteran lacks the medical expertise to diagnose such symptoms or to attribute his current diagnosis of thigh meralgia paresthetica to his service. Rather, the issues of diagnosis and etiology are within the province of medical professionals. In this case, the competent and probative medical evidence weighs against a link between the current diagnosis and the Veteran's service, as discussed below. 

In December 2004, the Veteran underwent a VA examination addressing his right leg disability. See 12/16/2005, VA Examination. The examiner opined that his recurrent right distal thigh paresthesia did not appear to be related to his pulled muscle in service. Id. Additionally, the Veteran's right femur had no acute abnormality. Id. at 2. Moreover, medical records from 2004 also noted problems with the Veteran's bilateral lateral femoral cutaneous nerves, as there was no response, but also recorded that it could be due to the Veteran's body habitus. 5/16/2011, VA Examination - Consultation, at p. 2. 

In the Veteran's July 2011 VA examination, the examiner stated that it was as least as likely as not that the Veteran's leg disability was caused by in-service injury, but notably, stated that the condition had resolved with no residual effects. See 7/8/2011, VA Examination, at p. 8. The examiner described the right and left leg muscles as normal. Id. The examiner also stated that the Veteran's subjective report of pain and numbness to the right lower extremity was at least as likely as not caused by the in-service injury, but noted that the sensory examination was normal. Id. However, this examination has less probative weight when compared to other medical records and examinations because the subjective reporting from the Veteran formed the basis for the examiner's conclusion, and the sensory examination was normal.

The Veteran most recently underwent a VA examination in July 2015. The examiner determined that the Veteran's meralgia paresthetica was less likely than not caused by his in-service thigh strain, as the strain was more consistent with an acute injury. See 7/11/2015, C&P Examination, at p. 6. The examiner noted that the Veteran's numbness and pain complaints were pathophysiologically consistent with a nerve impingement in the very proximal inguinal area. Id. The examiner explained that the Veteran's meralgia paresthetica is caused by pressure on the lateral femoral cutaneous nerve, which can cause numbness. Id. Moreover, the examiner provided an alternative cause for his meralgia paresthetica- the Veteran's increased body habitus- and found it was a "very logical consideration." Id. 

The examiner's opinion is deemed highly probative as it was given following a thorough review of the record as shown by the examiner's detailed evidence review, and documentation noting relevant portions of the Veteran's past medical records. It also provides an alternative and more likely cause of the Veteran's meralgia paresthetica that is consistent with prior records from 2004. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative. 

The medical opinions regarding the Veteran's right leg disability, and whether it is related to his service, are in conflict. However, the preponderance of the probative medical evidence is against a finding that the Veteran's right leg meralgia paresthetica is etiologically related to his service. The July 2015 VA examination has more probative weight than the VA examination from July 2011. The July 2011 VA examination relied on the Veteran's subjective reporting of numbness. The examiner did not diagnose his pain and numbness, and the sensory examination was normal. Additionally, the examiner's opinion was conclusory and relied on the service treatment records recording the Veteran's leg strain as sufficient evidence that his leg pain and numbness was related to that swimming incident.  For the reasons listed above and below, the Board concludes that the July 2011 VA examination has less probative weight than the July 2015 VA examination.

Comparatively, the July 2015 VA examination provided a diagnosis consistent with the December 2004 examination. The examiner also gave an alternative, more likely cause of the Veteran's pain and numbness - abdominal adiposity and, or belt/pant pressure - rather than his muscle strain or exposure to hazardous chemicals. Moreover, when compared to the July 2011 examination, the July 2015 VA examination thoroughly documented the relevant evidence in the Veteran's file, and provided a more detailed and complete rationale in support of the determination that the Veteran's right leg disability was not related to his service. The Board will also note that the examiner from the July 2011 VA examination agreed with the July 2015 VA examiner's conclusion. See 7/11/2015, C&P Examination, at p. 1. ("The medical opinion for this remand case was completed by J.K., MD. . . I have reviewed the veteran's records as well as Dr. K's report and I concur with his findings."). 

Again, although the Veteran contends that his leg pain and numbness is related to his service, the highly probative medical evidence from the July 2015 VA examiner's opinion states that it was less likely than not caused by the muscle strain, as the strain was acute. The examiner provided an alternative cause and stated that the Veteran's body habitus was a very logical consideration for his meralgia paresthetica. Moreover, the July 2011 VA examiner agreed with the July 2015 VA examiner's findings. 
In light of the evidence above, the Board concludes that the preponderance of the evidence is against a finding of service connection for a right leg disability, to include a neurological disability. For the above reasons, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine does not apply. 38 U.S.C. § 5107(b). 


ORDER

Entitlement to service connection for a right leg disability, claimed as pain and numbness, to include a neurological disability, is denied. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


